DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character #7 in Figure 7.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Reference character #13 in Paragraph 0049. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 5, “an central shaft” should read “a central shaft”. 
In lines 6-7, “rotating element” should read “a rotating element”. 
In line 11 “diameters” should read “diameter”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “closing means provided by means of a gate” and “control means thereof” in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "finger-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 3 recites “position of the adjustment guides of each first and second sides”, and it is unclear if this is in reference to the first and second sides of the receptacle or first and second sides of the adjustment guide.
Claim 3 also recites “adjustment guides in the lower half of each first and second sides” and “the upper half of each first and second sides”, it is unclear if these statements are in reference to the first and second sides of the receptacle or first and second sides of the adjustment guide.
Claim 3 recites “circular notches…are located on the side of said adjustment guides that is closest to the central vertical axis and/or with said side being located inferiorly to the other side” and “on the side of the adjustment guides that is furthest from the vertical axis and/or with said side being located inferiorly to the other side”. It is unclear if the central vertical axis is a central vertical axis of a first or second side of a receptacle or a first or second side of an adjustment guide. Additionally, the 
Claims 2 and 4-6 are rejected as they are dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 1021979) in view of Amstad (US 4062985). 
Regarding claim 1, Fisher (US 1021979) teaches a machine for integral processing of fruits with hard or soft shell (Page 1 lines 8-14), comprising: a feed hopper (Fig. 1 #18 “vegetable hopper”) and at least a first receptacle (Page 1 lines 91-96 “revoluble sorter”) having a first end (Fig. 1 end near #11 “upper spider wheel”) for connection to said hopper (Fig. 1 #11 connected to #18) and a second opposite end (Fig. 1 end near #12 “lower spider wheel”), wherein said receptacle is positioned horizontally according to the longitudinal direction of the machine (Fig. 1 shows “revoluble sorter” is adjustable to stay parallel to “frame” #1) and comprises in its interior an central shaft (Fig. 1 #10 “shaft”) positioned according to the longitudinal direction thereof (Fig. 1 #10 along longitudinal direction of “revoluble sorter”) and connected at one end to rotating element (Fig. 1 #17 “hand wheel”); 
wherein the at least one first receptacle (Page 1 lines 91-96 “revoluble sorter”) comprises a first and a second sides (Page 1 lines 91-93), each formed by a flat laminar element (Fig. 1 #11, #12 “upper 
a plurality of bars (Fig. 1 #13 “sorter bars”) parallel and equidistant from the central shaft (Fig. 1 #13 parallel and equidistant from #10) and arranged adjacent to each other, such that each bar is separated from each of the two bars adjacent to it by a separation space (Fig. 1 see space between adjacent “sorter bars” #13) and where said bars have a first and a second opposite ends respectively attached to the laminar element of the first and second sides (Fig. 1 one end of #13 attached to #11, opposite end of #13 attached to #12), in the space between the outer and inner diameters thereof (Fig. 7 #13 between outer and inner diameter of #12, Fig. 8 #13 between inner and outer diameter of #11) by a fastener (Fig. 7 #24a “studs”, Fig. 8 #11a “studs”) that has different adjustment positions (Page 2 lines 55-61) arranged at a greater or lesser distance from the central shaft (Fig. 1 #10 “shaft”), such that by increasing or decreasing the distance of the bars with respect to said central shaft, the separation space between the bars is respectively increased or reduced (Page 2 lines 50-61). 
Fisher (US 1021979) lacks teaching a central shaft having finger-like elements radially projected outward from various longitudinal positions. 
Amstad (US 4062985) teaches a machine for integral processing of fruits (Col. 1 lines 8-11) comprising a first receptacle (Fig. 2 #4 “cage”) with a central shaft (Fig. 1 #3 “shaft means”) having finger-like elements radially projected outward (Fig. 2 #51 “flexible fingers”) from various longitudinal positions of said shaft (Fig. 2 #51 in longitudinal positions along #3). (US 4062985) states that the finger-like elements keep the fruits in a state of complex relative movement, therefore increasing the efficiency of the machine (Col. 3 lines 36-45). Amstad (US 4062985) shows a machine positioned vertically however, states that the machine may be positioned horizontally, and the finger-like elements would induce movement in an axial direction (Col. 6 lines 9-14).

Regarding claim 2, Fisher (US 1021979) teaches a machine for integral processing of fruits with hard or soft shell wherein the fastener of the first and second ends (Fig. 7 #24a “studs”, Fig. 8 #11a “studs”) of each one of the bars (Fig. 1 #13 “sorter bars”) are provided by longitudinal adjustment guides (Fig. 7 #24 “supporting clips”) radially positioned in the space between the outer and inner diameters of the laminar element in the first and second sides (Fig. 7 #24 between inner and outer diameter of #12), respectively, where each adjustment guide (Fig. 7 #24 “supporting clips”) has first and second sides in accordance with the radial direction (Fig. 6 shows left and right sides of #24), and first and second ends (Fig. 6 shows upper and lower ends of #24) where the first end is the one located closest to the inner diameter (Fig. 6 lower end of #24) of the corresponding side. 
Fisher (US 1021979) lacks teaching the same longitudinal adjustment guides positioned between the outer and inner diameter of the first side, however states “the upper ends of the sorter bars may be movably and pivotally connected to the upper spider wheel, in any suitable and convenient manner” (Page 2 lines 50-53). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first side to include the same adjustment guide configuration as the second side. 
Fisher (US 1021979) lacks teaching adjustment guides which comprise at least two circular notches on one of the sides that have a size suitable for fitting one end of the bar into them. Fisher does however teach at least two circular notches (Fig. 8 at least two #11a) on one of the sides that have a size suitable for fitting one end of the bar (Fig. 8 #13) into them on the flat laminar element of first side (Fig. 
Regarding claim 3, Fisher (US 1021979) teaches a machine for integral processing of fruits with hard or soft shell wherein the position of the adjustment guides (Fig. 7 #24 “supporting clips”) of each first and second sides are symmetrical with respect to a central vertical axis of the corresponding side (Fig. 2 #24 symmetrical along vertical axis). 
Considering the modifications explained previously regarding claim 2, it would be understood that Fisher teaches the circular notches (Fig. 8 at least two #11a) of the adjustment guides in the lower half (Fig. 1 section of #11 that is below #10) of each first and second sides (Fig. 1 #11, 12) are located on the side of said adjustment guides that is closest to the central vertical axis and/or with said side being located inferiorly to the other side (Fig. 3 shows #11a are distributed symmetrically around #11), and where in the upper half (Fig. 1 section of #11 that is below #10) of each first and second sides (Fig. 1 #11, 12) are located on the side of the adjustment guides that is furthest from the vertical axis and/or with said side being located inferiorly to the other side (Fig. 3 shows #11a are distributed symmetrically around #11). 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 1021979) in view of Amstad (US 4062985) and further in view of Slayer et al. (US 6609617).  
Regarding claim 4, Fisher (US 1021979) lacks teaching a machine for integral processing of fruits with hard or soft shell comprising at least a second receptacle located horizontally in accordance with the longitudinal direction of the machine, following the first receptacle and connected to it.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher (US 1021979) to include a second receptacle following the first receptacle as taught by Slayer et al. (US 6609617) in order to provide different sized processing sections within the machine. 
Regarding claim 5, Fisher (US 1021979) lacks teaching a machine for integral processing of fruits with hard or soft shell wherein the separation space between the bars in at least one of the receptacles is different than that of the other receptacles.
Slayer et al. (US 6609617) teaches a machine for integral processing of fruits (Col. 1 lines 6-10) wherein the separation space between the bars in at least one of the receptacles (Fig. 8 #118) is different than that of the other receptacles (Col. 5 lines 42-47). As explained previously regarding claim 4, Slayer et al. (US 6609617) states that by providing multiple trommels (receptacles), the machine may result in multiple different classifications of objects just with a single pass (Col. 5 lines 54-56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher (US 1021979) to include a separation space between the bars in at least one of the receptacles that is different than that of the other receptacles as taught by Slayer et al. (US 6609617) in order to provide different sized processing sections within the machine. 
Regarding claim 6, Fisher (US 1021979) teaches a machine for integral processing of fruits with hard or soft shell wherein the second end of the receptacle (Fig. 1 end near #12 “lower spider wheel”) located further away from the connection to the hopper (Fig. 1 end near #12 is further away from end near #18).
Fisher lacks teaching the second end of the receptacle comprising an outlet opening fitted with closing means provided by means of a gate and control means thereof.
Slayer et al. (US 6609617) teaches a machine for integral processing of fruits (Col. 1 lines 6-10) wherein the first end of a receptacle (Fig. 6 #10 “trommel”) comprises an opening (Fig. 6 #26 “opening”) fitted with closing means (Col. 4 lines 47-52) provided by means of a gate (Fig. 6 #54 “by-pass gate”) and control means thereof (Fig. 6 #56 “actuator”). Slayer et al. (US 6609617) explains that this gate slows down and disrupts the momentum of the flow of items entering the machine (Col. 4 lines 48-50), therefore providing further control over the movement of items throughout the machine. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fisher (US 1021979) to include the second end of a receptacle comprising an outlet opening fitted with a gate and a control means thereof as taught by Slayer et al. (US 6609617) in order to provide an additional control means over the movement of fruit throughout a machine. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                     

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653